
	
		IB
		One Hundred Eleventh Congress of the United
		  States of America
		At the Second
		  SessionBegun and held at the City of Washington on
		Tuesday, the fifth day of January, two thousand and ten
		H. R. 1442
		
		AN ACT
		To provide for the sale of the Federal
		  Government’s reversionary interest in approximately 60 acres of land in Salt
		  Lake City, Utah, originally conveyed to the Mount Olivet Cemetery Association
		  under the Act of January 23, 1909.
	
	
		1.Conveyance of Federal
			 reversionary interest, Mt. Olivet Cemetery, Salt Lake City, Utah
			(a)Conveyance
			 requiredIf, within one year after the completion of the
			 appraisal required by subsection (c), the Mount Olivet Cemetery Association of
			 Salt Lake City, Utah (in this section referred to as the
			 Association), submits to the Secretary of the Interior an offer to
			 acquire the Federal reversionary interest in all of the approximately 60 acres
			 of land in Salt Lake City, Utah, conveyed to the Association under the Act of
			 January 23, 1909 (chapter 37, 35 Stat. 589), the Secretary shall convey to the
			 Association such reversionary interest in the lands covered by the offer. The
			 Secretary shall complete the conveyance not later than 30 days after the date
			 of the offer.
			(b)SurveyNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall complete a survey of the lands
			 described in subsection (a) to determine the precise boundaries and acreage of
			 the lands subject to the Federal reversionary interest.
			(c)AppraisalNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete an appraisal of the Federal reversionary interest in the lands
			 identified by the survey in subsection (b). The appraisal shall be completed in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice.
			(d)ConsiderationAs
			 consideration for the conveyance of the Federal reversionary interest under
			 subsection (a), the Association shall pay to the Secretary an amount equal to
			 the appraised value of the Federal interest, as determined under subsection
			 (c). The consideration shall be paid not later than 30 days after the date the
			 conveyance is made.
			(e)Costs of
			 conveyanceAs a condition of
			 the conveyance under subsection (a), all costs associated with the conveyance
			 under subsection (a), including the cost of the survey required by subsection
			 (b) and the appraisal required by subsection (c), shall be paid by the
			 Association.
			(f)Deposit and use
			 of proceedsThe Secretary shall deposit the proceeds from the
			 conveyance under subsection (a) in the Federal Land Disposal Account
			 established by section 206 of the Federal Land Transaction Facilitation Act (43
			 U.S.C. 2305). The proceeds so deposited shall be available to the Secretary for
			 expenditure in accordance with subsection (c) of such section.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
